Citation Nr: 1421247	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  08-23 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant 


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel

INTRODUCTION

The appellant served in the Army National Guard on active duty for training (ADT) from November 1971 to February 1972.

This appeal comes to the Board of Veterans' Appeals (Board) from a June 2007 rating decision. 

The Board must note that in reviewing this case the Board has not only reviewed the appellant's physical claims file, but also his files on the "Virtual VA" system and the VBMS system to insure a total review of the evidence. 


FINDINGS OF FACT

1.  A right knee disability was noted at entry into service.

2.  The appellant has not established that his pre-existing right knee disability was permanently aggravated during his military service.


CONCLUSION OF LAW

Criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1131, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (b), 3.306(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303. 

The law provides that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.   38 U.S.C.A. § 1111.  This is known as the presumption of soundness.

Here, the appellant enlisted in the West Virginia National Guard in November 1971.  In July 1971, he completed medical history survey in conjunction with his enlistment physical, on which he reported having a trick or locked knee, as well as swollen or painful joints.  The medical officer noted that the appellant was post meniscectomy (in May 1968).  While the appellant's lower extremities were marked as normal on the report from the enlistment physical, the medical officer did note the appellant's past right knee medical and surgical history.  

In his brief, the appellant's representative argued that the appellant was normal on his enlistment physical.  However, the medical history survey and enlistment physical both "noted" a history of right knee problems.  While the condition was not felt to be combat disabling at time of enlistment, a pre-existing knee condition was clearly noted.  

The representative also pointed to 38 C.F.R. § 3.304(b)(3), which provides that signed statements of veterans relating to the origin, or incurrence of any disease or injury made in service, if against his or her own interest, is of no force and effect if other data does not establish the fact.  

It appears that the representative's argument is directed at the appellant's signature on a DA form 2496, contained in the service treatment records, where the appellant requested separation from service by reason of painful knee which rendered him unfit for duty; and the appellant acknowledged that if the condition had been known at the time of induction, it would have permanently disqualified him from service.   However, the mere presence of such a statement in the record does not mandate the presumption of soundness being assigned.  Rather, 38 C.F.R. § 3.304(b)(3) provides that the evidence aside from the statement against interest is to be considered, with the adjudicator ignoring the statement against interest.

The Board agrees that the Veteran's signature on his DA form 2496 was likely to be a statement against interest, but notes that other evidence establishes the pre-existing nature of the appellant's right knee disability, such as the notations on his enlistment physical and on the medical history survey he completed in conjunction with his enlistment physical.

As such, the Board concludes that a pre-existing knee condition was noted and the presumption of soundness does not apply.  

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence in the record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b).

If a preexisting disorder is noted upon entry into service, an appellant cannot bring a claim for disability compensation for that disorder, but may bring a claim for disability compensation for aggravation of that disorder.  In the latter case, 38 U.S.C. § 1153 applies and the burden falls on the appellant to establish aggravation. See Wagner v Principi, 370 F.3d 1089, 1096.  Section 1153 provides that a preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  

Of note, the presumption of aggravation is not applied to active duty for training service.  Rather, the appellant must show direct evidence both that a worsening of a pre-existing condition occurred during the period of active duty for training and that the worsening was caused by the period of active duty for training.  See Smith v. Shinseki, 24 Vet. App. 40 (2010).  

Here, the appellant has submitted no evidence, beyond his own statements, to suggest that his pre-existing right knee condition was permanently aggravated by his military service.

In January 1972, the appellant was examined and found to have a physical defect which affected his training.  He was diagnosed with a painful right knee with locking at Walson Army Hospital, and placed on restricted duty that precluded any military training, crawling, stooping, running, kicking, jumping, prolonged standing or marching.  See Disposition Form, January 7, 1972.  Also on that day, the appellant signed a statement in which he acknowledged that, had his knee disorder been known at the time of induction, he would have been disqualified from service.  See Request of Separation, January 7, 1972.  The Board acknowledges that this may be a statement against interest, but ignoring it still leaves the appellant with no medical evidence of any permanent worsening.

Following service, there are no records of knee treatment for many years, during which time the appellant worked several physically demanding jobs.  In 1990, he had surgery for his right knee.  It was noted that the appellant had experienced popping in his knee since his meniscectomy in 1968, but there was no mention of any in service right knee injury, or suggestion that the knee had been permanently aggravated during service.  In July 1993, the appellant hyperextended his right knee playing volleyball.  

In August 2010, the appellant testified at a hearing before the Board, asserting that physically strenuous activities were hard on his right knee in basic training including field maneuvers, physical therapy, and marching.  He acknowledged that prior to enlistment he had undergone knee surgery, but he asserted that it had been consistently sore in basic training and got worse when he twisted it during a field maneuver.  He recalled that following this injury, he was sent to the Fort Knox hospital and then discharged.  The appellant indicated that he had a second knee surgery in approximately 1988 (although surgical records show that the surgery actually took place in February 1990).  He added that when he was drafted he had letters from two physicians indicating that he would not be fit for the Armed Forces.  However, he also stated that his knee stopped locking up following his knee surgery in 1968, until he twisted it in service.  The knee allegedly began locking up again then, and reportedly continued to cause problems until 1988 when the appellant underwent his second knee surgery.

The Board remanded the appellant's claim in October 2010 to obtain a medical opinion of record as to whether the appellant's knee had been permanently aggravated by his time on active duty for training.

In December 2010, the appellant was evaluated.  The examiner noted the surgery in 1968, that the appellant had been drafted in 1971 and reported passing his enlistment physical, that the appellant reported twisting his right knee stepping in a hole (but did not seek medical attention for it), and that the appellant reported experiencing right knee pain for the previous 30 years that had been getting worse.  The examiner noted that after service the appellant worked as a plant operator at a hospital for 18 years, which involved heavy, physical labor; and then worked with an in-house construction company at the hospital for another10 years, which also involved heavy, physical labor.  

The examiner opined that while the appellant was released from service because of his right knee condition, he did not believe that this was an aggravation of his pre-existing knee condition, but rather was the normal progression of the condition.  He noted that the appellant worked a construction job and maintenance for his whole life which were physical and heavy duty jobs, and he indicated that it was his belief that the appellant's current diagnosis of degeneration of the right knee was more likely from his post-service jobs and partly due to age.

Here, the appellant clearly believes that his right knee was permanently aggravated by his military service, but beyond his own testimony, there is little to support his contention.  As a lay person, the appellant is competent to report what comes to him through his senses, and he may therefore describe twisting his knee in service.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, he lacks the medical training and expertise to provide a complex medical opinion such as establishing that his knee was permanently aggravated by any in-service injury.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  It is true that the appellant could describe continuity of symptomatology.  That is, he could suggest that his knee problems continued unabated from the twisting injury on.  However, the Board is required to evaluate such an assertion against the other medical evidence of record.

In this case, there is no record of any in-service injury.  Service department records suggest merely that the appellant was being discharged for not meeting the medical fitness standards at the time of enlistment.  The appellant may very well have twisted his knee in service, but such an injury must have permanently aggravated the pre-existing condition, and it is the appellant's burden to establish by direct evidence both a worsening of a pre-existing condition occurred during the period of active duty for training and that the worsening was caused by the period of active duty for training.

Here, even if the appellant did injure his right knee during basic training, there is no record of any treatment for it and the appellant was able to work physically demanding jobs for multiple decades after service.  Even when he eventually required a second knee surgery in 1990, there was no indication that it was the result of any in-service twisting injury.  

A medical opinion was obtained, but the examiner concluded that the appellant's current knee disability was not the result of anything from basic training, but rather was the result of years of heavy lifting and the normal aging process.  That is, the examiner found nothing to suggest that the appellant's current right knee disability was anything more than the natural progression of his pre-existing knee disability.

As described, the criteria for service connection have not been met, and the appellant's claim is denied.



II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided by a letter in March 2007.  Additionally, neither the appellant, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Private treatment records have been obtained, and the appellant has not alleged receiving any VA treatment for his right knee disability.  Other private treatment records not obtained have been reported destroyed by the appellant.

Additionally, the appellant testified at a hearing before the Board.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2)  requires that the VLJ who conducts a hearing fulfill two duties to comply with the regulation.  They consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, during the Board personal hearing, the appellant was represented by a veterans' service organization, and that representative and this VLJ asked questions focused on the elements of service connection needed to substantiate the claim.  Furthermore, the appellant was specifically questioned as to his treatment history so as to identify any outstanding and potentially pertinent records that may have been overlooked.  Neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) , and that any error in notice provided during the hearing constitutes harmless error.


The appellant's service treatment records have also been obtained.  The appellant's representative argued in his brief that it was clear that the records were incomplete, but did not suggest where such records might be located.  VA very clearly requested all of the appellant's records from his National Guard unit in March 2007.   The National Guard submitted all the records they had on file in April 2007, and did not suggest that there were any additional records might exist elsewhere.  As such, the Board is satisfied that full efforts have been made to obtain outstanding records.  

The appellant was also provided with a VA examination, which the Board finds to be adequate for rating purposes, as the examiner had a full and accurate knowledge of the appellant's disability and contentions, and grounded his opinion in the evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The appellant argued in January 2011 that he was unclear how any examiner could make a determination based on an incomplete file and only spending a total of five minutes examining the state of his knee and speaking to him.  As an initial point, the Board, like the appellant, lacks the medical training to know how much time is needed for an examination or what questions must be asked.  It is also regrettable if a claims file is incomplete in any way.  However, here, the appellant filed a claim nearly 40 years after leaving service, and he did not provide any evidence of any right knee treatment for approximately two decades following service during which time he worked physically demanding, heavy-labor jobs.  

The Board acknowledges that the appellant was commendably trying to support his family during this time, but the fact remains that he bears the burden of establishing that his right knee was permanently aggravated during his approximately three months on active duty for training; and to that end, he simply has not supplied evidence that would meet this burden.  He supplied private treatment records from approximately twenty years after service, but not only were the records from long after service, but they also did not suggest any in-service knee injury.  The appellant has also failed to provide any medical opinion linking his current knee disability to a knee injury in service, or questioning the VA examiner's opinion.  As such, the appellant has simply failed to meet his burden.   
   
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the appellant in adjudicating this appeal. 


ORDER

Service connection for a right knee disability is denied


____________________________________________
MICHELLE L. KANE 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


